Citation Nr: 0034101	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  93-24 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from June 1956 to July 
1959.

This appeal arose from a June 1991 rating action of the Los 
Angeles, California, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for a nervous disorder.  In March 1993, the 
veteran and his wife testified at a personal hearing at the 
RO; that same month, the hearing officer issued a decision 
which continued to deny entitlement to the benefit requested.  
This case was remanded by the Board of Veterans Appeals 
(Board) in October 1995 and March 1998 for additional 
development.  The veteran and his representative were 
informed through April and July 2000 supplemental statements 
of the case of the continued denial of the benefit sought.

The duty to assist the veteran includes the duty to obtain a 
VA examination which provides an adequate basis upon which to 
determine entitlement to the benefit sought, as well as the 
duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

This case was initially remanded in 1995 to obtain treatment 
records from several sources including from Anthony Lapolla, 
M.D. and E. A. Turner, M.A.  In March 1998, this case was 
again remanded by the Board for additional development.  The 
records from Dr. Lapolla could not be obtained and E. A. 
Turner, M.A., had provided a November 1996 statement that she 
had formerly treated the veteran in association with Dr. 
Lapolla.  She reported sharing patients with Dr. Lapolla 
until 1976 and that the veteran was under intensive 
psychotherapy.  The diagnosis was manic depressive illness 
and the diagnosis was established since the veteran had been 
in the Navy.  She went on to report that Dr. Lapolla could 
not be reached, but she supported the veteran's treatment 
history since she had been present and part of the therapy 
team. The RO was instructed to obtain the clinical records 
that were used by E. A. Turner, M.A., in rendering her 
opinion that the veteran's psychiatric disorder was related 
to his Naval service.  While additional correspondence was 
received from her in September 1999 and June 2000, indicating 
treatment of the veteran, the clinical records were not 
obtained.  According to Stegall v. West, 11 Vet. App. 268 
(1998), when a case is remanded by either the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court") or by the Board, a veteran 
has, as a matter of law, the right to compliance with that 
remand.  Since the Board must ensure that the instructions of 
a remand are complied with, failure to do so would constitute 
error on the part of the Board.

The record also indicates that Richard M. Deamer, M.D. and 
Kent L. Coleman, Ph.D have rendered their opinions that the 
veteran's psychiatric illness was related to his period of 
service in the Navy.  However, no effort was made to obtain 
the clinical records upon which these opinions were based.  

Finally, it will be necessary that the VA examiners who 
examined the veteran in February and March 2000 should be 
given an opportunity to render another opinion in light of 
any treatment records received in conjunction with this 
remand.  This is necessary in order to ensure that the VA 
examiners have access to all relevant treatment records prior 
to rendering their opinions.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991); see also VAOPGCPREC 20-95 (July 14, 1995).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he sign and return consent 
forms authorizing the release to VA of 
those records held by E. A. Turner, R. M. 
Deamer and K. L. Coleman and provide 
current addresses.  Once this information 
is received, the RO should make the 
necessary requests to obtain copies of 
the veteran's clinical records.  The 
information currently of record reflects 
the following addresses:  a)  Eva A. 
Turner, M.A., 2426 Calle Montilla, Santa 
Barbara, California, 93109;  b)  Richard 
M. Deamer, M.D., 290(?) Maple Court, 
Suite (illegible), Ventura, California 
(zip code illegible); and  c)  Kent L. 
Coleman, PhD., Buenaventura Medical 
Group, Inc.

The RO must document all efforts to 
obtain these records and should notify 
the veteran and his representative of any 
records that were unobtainable.  If the 
records could not be obtained, the RO 
should inform the veteran and his 
representative if any further action will 
be taken to obtain these records.  If the 
records are no longer available that 
should also be noted for the record.

2.  Once the above-requested records have 
been obtained and associated with the 
claims folder, the RO should refer the 
case to the examiners who conducted the 
February and March 2000 examinations.  
These examiners should be asked, in light 
of the additional records, to again 
render an opinion as to the etiology and 
date of onset of the veteran's diagnosed 
psychiatric disorder(s).  It should be 
commented as to whether it is at least as 
likely as not that his diagnosed 
disorder(s) is(are) related to his 
military service.  A complete rationale 
for the opinions expressed should be 
provided and the opinions must be 
supported by reference to the medical 
evidence.  If further examination is felt 
to be necessary it should be scheduled.

If the examiners are no longer available, 
the RO should schedule another VA 
psychiatric examination by a panel of 
examiners in order to provide the above-
requested opinions.  Any tests deemed 
necessary to provide these opinions 
should be conducted.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been completed.  
Any additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126) should be 
accomplished.  

4.  The RO must then readjudicate the 
veteran's claim for service connection 
for a nervous disorder.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



